UNITED STATES SECURIITES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-62588 FIRST NATIONAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 66-0349372 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1551 Second Street, Sarasota, Florida 34236 (Address of principal executive offices) (416) 918-6987 (Registrant’s telephone number, including area code) (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(do not check if a smaller reporting company)Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)oYesNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 12, 2010, there were 99,665,228 common shares issued and outstanding. Index Consolidated Interim Balance Sheets as at June 30, 2010 (unaudited) and December 31, 2009 (audited) 1 ConsolidatedInterim Statements of Operations for the 6 month periods endedJune 30, 2010 and June 30, 2009 for the cumulative period since inception (unaudited) 2 ConsolidatedInterim Statements of Operations for the 3 month periods endedJune 30, 2010 and June 30, (unaudited) 3 ConsolidatedInterim Statements of Cash Flows for the 6 month periods endedJune 30, 2010 and June 30, 2009 and for the cumulative period since inception (unaudited) 4 Consolidated Interim Statements of Changes in Stockholders’ Equity from inception to June 30, 2010 (unaudited) 5- 7 Condensed Notes to Consolidated Interim Financial Statements (unaudited) 8- 11 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Financial Statements (unaudited) For the 6 Month period ended June 30, 2010 Amounts expressed in US Dollars PART I—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Balance Sheets As of June 30, 2010 and December 31, 2009 (Amounts expressed in US Dollars) June 30 December 31 ASSETS $ $ CURRENT ASSETS Cash License for SWEG technology, net of amortization LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities Payable to Boreas Research for SWEG license Loans from shareholders Going Concern (Note 2) STOCKHOLDERS’ EQUITY Capital Stock Additional paid-in Capital Non-controlling interest 85 Deficit, accumulated during the development stage ) ) The Notes form an integral part of the consolidated interim financial statements 1 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Operations and Comprehensive Loss For the 6 Month periods ended June 30, 2010 and June 30, 2009 and the cumulative period since Inception (Amounts expressed in US Dollars) 6 Months 6 Months Cumulative ended ended Since June 30 June 30 Inception $ $ $ OPERATING EXPENSES Interest Income ) ) ) Forgiveness of accounts payable and loans ) General and administrative expenses Loss on Foreign Exchange Amortization Project development costs Interest Expense - NET LOSS ) ) ) Net loss attributable to non-controlling interest ) ) - Net loss attributable to parent company ) ) ) Net loss per share, basic and diluted $ ) $ ) Weighted average common shares outstanding COMPREHENSIVE LOSS Net Loss ) ) ) Other Comprehensive Loss - - - Comprehensive Loss ) ) ) Comprehensive Loss attributable to non-controlling interest ) ) - Comprehensive Loss attributable to parent company ) ) ) The Notes form an integral part of the consolidated interim financial statements 2 Consolidated Interim Statements of Operations and Comprehensive Loss For the 3 Month periods ended June 30, 2010 and June 30, 2009 (Amounts expressed in US Dollars) 3 Months 3 Months ended ended June 30 June 30 OPERATING EXPENSES Interest Income (5 ) ) Forgiveness of accounts payable and loans General and administrative expenses Loss on Foreign Exchange Amortization Project development costs Interest Expense - NET LOSS ) ) Net loss attributable to non-controlling interest ) - Net loss attributable to parent company ) Net loss per share, basic and diluted $ $ ) Weighted average common shares outstanding COMPREHENSIVE LOSS Net Loss ) ) Other Comprehensive Loss - - Comprehensive Loss ) ) Comprehensive Loss attributable to non-controlling interest ) - Comprehensive Loss attributable to parent company ) ) The Notes form an integral part of the consolidated interim financial statements 3 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Cash Flows For the 6 Month Periods ended June 30, 2010 and June 30, 2009 and the cumulative period since inception (Amounts expressed in US Dollars) 6 Months 6 Months Cumulative ended ended Since June 30 June 30 Inception $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss ) ) ) Adjustments for items not affecting cash Amortization Shares issued for services rendered - Forgiveness of accounts payable and loans ) Increase (decrease) in accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans from Shareholders - Proceeds from sale of capital stock Proceeds of sale of minority interest in subsidiary Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH ) Cash, beginning of period - CASH, END OF PERIOD INCOME TAXES PAID - - - INTEREST PAID - - NON-CASH TRANSACTIONS - PURCHASE OF SWEG TECHNOLOGY FOR SHARES - - PURCHASE OF SWEG TECHNOLOGY BY SUBSIDIARY FOR NOTE PAYABLE - The Notes form an integral part of the consolidated interim financial statements 4 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) From Inception until June 30, 2010 (Amounts expressed in US Dollars) Common stock - dollar amount at par value Common stock - number of shares Common stock subscribed Additional paid-in capital (discount) Deficit accumulated during the developmen stage Total Parent Company shareholders' equity Non-controlling interests Total shareholders' equity $ Balance at November 16, 2000 Issuance of common stock for cash Net Loss for the Period ) ) ) Balance as of December 31, 2000 - ) 32 - 32 Issuance of stock for cash Issuance of stock for cash Issuance of stock for cash Currency Translation Net Loss for the Year ) ) ) Balance as of December 31, 2001 - ) ) - ) Expiration of recission offer for sale of stock 64 Net Loss for the Year ) ) ) Balance as of December 31, 2002 - ) ) - ) The Notes form an integral part of the consolidated interim financial statements 5 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) From Inception until June 30, 2010 (Amounts expressed in US Dollars) Common stock - dollar amount at par value Common stock - number of shares Common stock subscribed Additional paid-in capital (discount) Deficit accumulated during the development stage Total Parent Company shareholders' equity Non-controlling interests Total shareholders' equity $ Stock split 5:1 ) - Shares issued for services rendered Net Loss for the Year ) ) ) Balance as of December 31, 2003 - ) ) - ) Stock split 7:1 ) - - Shares issued for services rendered 30 Shares subscribed Shares issued for services rendered 44 Net Loss for the Year ) ) ) Balance as of December 31, 2004 ) ) - ) Shares issued for services rendered Net Loss for the Year ) ) ) Balance as of December 31, 2005 ) ) - ) Net Loss for the Year ) ) ) Balance as of December 31, 2006 ) ) - ) The Notes form an integral part of the consolidated interim financial statements 6 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) From Inception until June 30, 2010 (Amounts expressed in US Dollars) Common stock - dollar amount at par value Common stock - number of shares Common stock subscribed Additional paid-in capital (discount) Deficit accumulated during the development stage Total Parent Company shareholders' equity Non-controlling interests Total shareholders' equity $ Net Loss for the Year ) ) ) Issue shares bought under subscription ) - - Balance as of December 31, 2007 - ) ) - ) Shares issued for services rendered Net Loss for the period ) ) ) Balance as of December 31, 2008 - ) ) - ) Reverse Stock split 1:100 ) ) - - Shares issued for services rendered Purchase of SWEG license for shares Net Loss for the Year ) ) ) Balance as of December 31, 2009 - ) - Net Loss for the Year ) Sale of minority interest in subsidiary Non-controlling minority interest Balance as of June 30, 2010 - ) 85 The Notes form an integral part of the consolidated interim financial statements 7 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements For the 6 months ended June 30, 2010 (unaudited) Amounts expressed in US Dollars NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS The accompanying unaudited interim financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of all recurring accruals considered necessary for fair presentation) have been included as necessary in order to make the financial statements not misleading.Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. Interim financial statements should be read in conjunction with the Company’s annual audited financial statements. 1 GENERAL a)Description of the Business First National Energy Corporation (the Company) was incorporated in the State of Delaware on November 16, 2000, with the name Capstone International Corporation.On March 28, 2004, the Company changed its name to First National Power Corporation. On February 12, 2009, the Company relocated its charter to the State of Nevada and changed its name to First National Energy Corporation. As part of reorganization, the Company increased its authorized capital to 300 million common shares and effected a 100 for 1 reverse stock split of its issued and outstanding shares of common stock. The accompanying financial statements reflect all share data based on the 100 for 1 reverse common stock split. The Company’s business purpose is the provision of wind-driven solutions for power generation. Current projects for the Company are the completion of power generation projects from supplemental wind generation technologies. b)Purchase of Technology License On April 20, 2009, the Company entered into a preliminary letter of intent with Boreas Research Corporation (“Boreas”), a Florida corporation, pursuant to which the Company would acquire a territorial license to certain rights in alternative energy technology of Boreas, in exchange for a quantity of newly issued common shares of the Company. Such letter of intent was superseded by a Technology License and Stock Purchase Agreement (the “Agreement”) between the Company and Boreas that was consummated on May 25, 2009 (the “Closing”), at which time the Company issued the stockholders of Boreas 98,800,000 new restricted and unregistered common shares of the Company and agreed to pay certain future royalties to Boreas from net revenues realized by the Company from the technology license. The consideration issued in the transaction was determined as a result of arm’s-length negotiations between the parties. The preliminary letter of intent was reported by the Company on form 8-K to the Securities and Exchange Commission (“SEC”) on April 21, 2009, and the Agreement was annexed to an information statement on form 14-C filed with the SEC in preliminary and definitive forms on April 22, 2009 and May 4, 2009, respectively.The definitive information statement was mailed to the shareholders of the Company on May 4, 2009. 8 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements For the 6 months ended June 30, 2010 (unaudited) Amounts expressed in US Dollars The Company obtained written consent to the Agreement and the transaction from the holders of 55.82% of its issued and outstanding shares of common stock in lieu of a meeting of stockholders. On May 14, 2009, the Company and Boreas amended the Agreement by making and entering into a First Amendment of Technology License and Stock Purchase Agreement (the “Amendment”), pursuant to which (1) Boreas elected, as authorized by the Agreement, to cause the new restricted and unregistered common shares of the Company due to Boreas at the Closing to be issued to the stockholders of Boreas, and (2) the Company and Boreas agreed to reduce the number of new restricted and unregistered common shares of the Company to be issued at the closing of the transaction, from 98,915,000 shares to 98,800,000 shares. In exchange for the Company acquiring the technology license from Boreas at the Closing pursuant to the Agreement (as amended by the Amendment), the shareholders of Boreas received an aggregate of 98,800,000 new restricted and unregistered common shares of the Company's common stock. Accordingly, the Boreas Shareholders now own 99.13% of the Company's 99,665,228 outstanding shares. No finder’s fees were paid or consulting agreements entered into by the Company in connection with the transaction. The Company has valued the technology license received from Boreas at the Closing on the books of the Company at $1,855,605 after consulting with an outside valuation expert. Also upon the Closing, Mr. Peter Wanner, then the sole member of the Company’s board of directors, appointed Douglas Lindeblom and Gianni Caputo to vacant positions on the Company’s board of directors, and the new board of directors, as so constituted, elected the following officers: Douglas Lindeblom - Chairman, Chief Executive Officer and President Peter Wanner - Chief Operating Officer, Treasurer and Chief Financial Officer Gianni Caputo - Vice President and Secretary Prior to the transaction, there were no material relationships between the Company and Boreas, between Boreas and the Company’s affiliates, directors or officers, or between any associates of Boreas and the Company’s officers or directors. All of the Company’s transaction liabilities were settled on or immediately following the Closing. Upon the Closing on May 25, 2009, the Company was no longer deemed to be a "shell company" as defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the "Exchange Act"). Accordingly, the Company filed an amended current report on Form 8-K/A with the SEC on May 26, 2009, setting forth the information that would be required if the Company were filing a general form for registration of securities on Form 10 under the Exchange Act. Further Purchase of Technology License On March 22, 2010, Pavana Power Corporation, a Nevada corporation, the Company’s wholly-owned subsidiary, acquired an exclusive, territorial 25 year license for the Republic of India (“India”), from Boreas Research Corporation (‘Boreas”, the stockholders of whom hold controlling interests in the Company), pursuant to which the Company’s subsidiary acquired technology rights for India in the technology of Boreas that maximizes the energy productivity of existing wind turbines by capturing energy that flows through and underneath existing wind turbine systems.The consideration due from the Company’s subsidiary to Boreas for the license is a deferred cash payment of $600,000, and a future royalty equal to 5% of the subsidiary’s “EBITDA” (revenues before interest, taxes, depreciation and amortization) from exploitation of the acquired license. The transaction was measured at the exchange amount which is the amount agreed upon between the related parties. 9 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements For the 6 months ended June 30, 2010 (unaudited) Amounts expressed in US Dollars 2 GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America and applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has not generated any revenues from its planned principal operations through June 30, 2010 has recorded losses since inception, has negative working capital, has yet to achieve profitable operations and expects further losses in the development of its business.These conditions raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. 3BASIS OF CONSOLIDATION The consolidated financial statements include the accounts of First National Energy Corporation and its 99.9% owned subsidiary Pavana Power Corporation. All material inter-company amounts have been eliminated. 4LICENSE FOR SWEG TECHNOLOGY Cost Accumulated Amortization Net Book Value Net Book Value North American Technology License $ India Technology License $ - $ Amortization for the next 5 years is estimated to be as follows: * $ * For the second half of 2010 $ 10 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements For the 6 months ended June 30, 2010 (unaudited) Amounts expressed in US Dollars 5MINORITY INVESTMENT IN SUBSIDIARY On April 12, 2010, the subsidiary entered into a common stock and warrant purchase agreement whereby the purchaser has subscribed for 1,000,000 units (consisting of one common share and one warrant) of the subsidiary at a price of $1 per unit.On April 14, 2010, payment of $100,000 was received pursuant to the subscription of these units. 11 ITEM2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION Certain statements in this annual report on Form 10-Q contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to consummate a merger or business combination, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report.Readers should carefully review this annual report in its entirety, including but not limited to our financial statements and the notes thereto.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Description of Business Business Development First National Energy Corporation (the “Registrant”) was incorporated as Capstone International Corporation on November 16, 2000, in the state of Delaware, and has a class of shares registered with the Securities and Exchange Commission on Form SB-2 as SEC File No. 333-62588, filed on June 8, 2001. The Registrant’s name was changed to “First National Power Corporation” on January 28, 2004, and was changed again to “First National Energy Corporation” on February 12, 2009, at which time the Registrant effected a reverse stock split, adopted a holding company structure, and relocated its corporate charter from Delaware to Nevada as part of the reorganization described in the next succeeding paragraph. As described in the definitive information statement on Form DEF 14-C filed with the Securities and Exchange Commission on December 22, 2008, and pursuant to the approval of the Registrant’s board of directors and a majority of its stockholders, on February 12, 2009, the Registrant effected a reorganization pursuant to that certain Agreement and Plan of Merger to Form Holding Company, dated as of December 10, 2008 (a true and complete copy of which is included in the Form DEF 14-C information statement described above), which had the effect of (1) implementing a reverse stock split of its issued and outstanding common shares at the rate of 100 to 1, thereby reducing the number of issued and outstanding common shares from 76,522,760 to 765,228, with no effect on the number of authorized common shares; (2) merging the Registrant with and into First National Power Corporation, a Nevada corporation and a wholly-owned indirect (second tier) subsidiary of the Registrant, such that First National Energy Corporation, a Nevada corporation and a wholly-owned direct (first tier) subsidiary of the Registrant, succeeded the Registrant as a successor issuer of its registered securities, pursuant to Rule 12g-3 under the Securities Exchange Act of 1934, and continued the business of the Registrant for all purposes; (3) exchanging each issued and outstanding share of the Registrant (bearing CUSIP number 32113F 10 3) on the record date (and after giving effect to the reverse stock split described above) into one new common share of the successor issuer (bearing CUSIP number 321129 108); (4) shifting the Registrant’s charter from the State of Delaware to the State of Nevada; (5) increasing the authorized capital of the Registrant from 100 million common shares to 300 million common shares; (6) changing the Registrant’s name from “First National Power Corporation” to “First National Energy Corporation”; and (7) changing the Registrant’s stock symbol from FNPR to FNEC. 12 On April 20, 2009, the Registrant acquired a territorial license to certain rights in alternative wind energy technology in exchange for 98,800,000 newly issued common shares of the Registrant, which resulted in a change in control of the Registrant. The Registrant valued the technology license received in such transaction at $1,855,605 after consulting with an outside valuation expert. In addition, the Registrant has acquired technology rights to an additional territory for the licensed technology, and intends to exploit such rights through a newly formed and 99.9% owned subsidiary [see Note 1(c) of accompanying interim financial statements]. Business of Issuer Since acquiring the technology license described above, management of the Registrant has expended significant time seeking sources of capital to implement its business plan, which is primarily designed to exploit the licensed technology throughout the United States and Canada for commercial gain. In addition, the Registrant has acquired technology rights to an additional territory for the licensed technology, and intends to exploit such rights through a newly formed and wholly-owned subsidiary [see Note 1(c) of accompanying interim financial statements]. The Registrant is also evaluating other alternatives in order to improve the Registrant's financial condition, including merger and acquisition opportunities. There is no assurance that the Registrant will be successful in raising capital or closing any such merger or acquisition transactions. Except as described above and as more particularly described in the Registrant’s accompanying interim financial statements, there have been no other material changes in the registrant’s financial condition from the end of the preceding fiscal year to the date of the interim balance sheet provided herein, nor have there been any other material changes in the registrant’s financial condition during the period ending on the date of the interim balance sheet provided herein and commencing on the corresponding interim date of the preceding fiscal year. Except as described above and as more particularly described in the Registrant’s accompanying interim financial statements, there have been no material changes in the registrant's results of operations with respect to the most recent fiscal year-to-date period for which an income statement is provided and the corresponding year-to-date period of the preceding fiscal year. Critical Accounting Policies and Estimates The consolidated financial statements of the Company are prepared in accordance with accounting principles generally accepted in the United States of America. The amounts of assets, liabilities, revenues and expenses reported in the Company’s financial statements are affected by accounting policies, estimates and assumptions that are necessary to comply with generally accepted accounting principles. Estimates used in the financial statements are derived from prior experience, statistical analysis and professional judgments. Actual results may differ significantly from these estimates and assumptions. The Company considers an estimate to be critical if it is material to the financial statements and it requires assumptions to be made that were uncertain at the time the estimate was made and changes in the estimate are reasonably likely to occur from period to period. Plan of Operation Since acquiring the technology license described above, management of the Registrant has expended significant time seeking sources of capital to implement its business plan, which is primarily designed to exploit the licensed technology throughout the United States and Canada for commercial gain. In addition, the Registrant has acquired technology rights to an additional territory for the licensed technology, and intends to exploit such rights through Pavana Power Corporation, a Nevada corporation, a newly formed and 99.9% owned subsidiary that was organized on April 21, 2010 [see Note 1(c) of accompanying interim financial statements]. The Registrant is also evaluating other alternatives in order to improve the Registrant's financial condition, including merger and acquisition opportunities. There is no assurance that the Registrant will be successful in raising capital or closing any such merger or acquisition transactions. 13 Results of Operations Six Months Ended June 30, 2010, compared to the Six Months Ended June 30, 2009 Assets Licensed technology assets, net of amortization, increased from $1,725,967 at December 31, 2009, to $2,218,187, as a result of a reduction of $107,780 through amortization and an increase of $600,000 through the acquisition of an additional technology license more particularly described in Note 1(c) of the accompanying financial statements. Revenues The Company did not generate any operating revenues in the three months ended June 30, 2010 or in the three months ended June 30, 2009. Costs and Expenses Amortization of Acquired Technology Amortization of the Company’s technology assets increased by $30,463 during the three months ended June 30, 2010 to $61,390 as compared to $30,927 during the comparable period in 2009. The increase was solely due to the fact that no technology assets were held by the Company during the prior period. Amortization for the next 5 years is estimated to be as follows: * $ * For the second half of 2010 $ General and Administrative General and administrative expenses decreased to $10,278 during the six months ended June 30, 2010, as compared to $63,162 during the comparable period in 2009. This decrease was primarily due to a difference in the nonrecurring professional fees and filing fees incurred in the prior period in anticipation of the Company’s reorganization as more particularly described above. Liquidity and Capital Resources Cash and cash equivalents were $113,401 at June 30, 2010, compared to $36,730 at December 31, 2009. The Company is a development stage company and has not generated any operating revenues as of June 30, 2010. In addition, the Company will continue to incur net losses and cash flow deficiencies from operating activities for the foreseeable future. Based on its cash flow projections, the Company will need additional financing to carry out its planned business activities and complete its plan of operations through December31, 2010. At the Company’s present level of activities, the Company’s cash and cash equivalents are believed, at this time, to be sufficient to fund its operations only into the fourth quarter of this current fiscal year. Accordingly, there is substantial doubt as to the Company’s ability to continue as a going concern by the end of its current fiscal year. Much of the Company’s ability to raise additional capital or secure a strategic collaboration for the financing of its continued operations and product development will depend substantially on the successful outcome of its efforts to negotiate joint venture with wind power industry participants, the results of which will not be available until August or September of 2010. Since the Company is unable to fund its operations through December31, 2010, it is making every effort to secure capital commitments for funds at this time. The Company is also currently seeking to raise funds through corporate collaboration and sub-licensing arrangements in connection with its ongoing and long-term operations. The Company does not know whether additional financing will be available when needed or, if available, will be on acceptable or favorable terms to it or its stockholders. The Company’s independent registered public accounting firm expressed substantial doubt about the Company’s ability to continue as a going concern in the audit report on the Company’s audited financial statements for the fiscal year ended December31, 2009 included in the 2009 10-K. Net cash used in operating activities was ($23,329) for the six months ended June 30, 2010 as compared to ($35,726) during the comparable period in 2009. The decrease in net cash used in operations was primarily due to a difference in the nonrecurring professional fees and filing fees incurred in the prior period in anticipation of the Company’s reorganization as more particularly described above. 14 During the 6-month period ended June 30, 2010, the Company raised $100,000 through the sale of a minority position in a subsidiary. There were no financing activities during the six months ended June 30, 2009. ITEM 3. QUANTITAVE AND QUALITATIVEE DISCLOSURES ABOUT MARKET RISK. (Not applicable) ITEM 4. CONTROLS AND PROCEDURES As of June 30, 2010, the Registrant carried out an evaluation of the effectiveness of the Registrant’s disclosure controls and procedures (as defined by Rule 13a-15(e) under the Securities Exchange Act of 1934) under the supervision and with the participation of the Registrant’s chief executive and chief financial officer. Based on and as of the date of such evaluation, the aforementioned officer has concluded that the Registrant’s disclosure controls and procedures were not effective. The Registrant also maintains a system of internal accounting controls that is designed to provide assurance that assets are safeguarded and that transactions are executed in accordance with management’s authorization and properly recorded. This system is continually reviewed and is augmented by written policies and procedures, the careful selection and training of qualified personnel and an internal audit program to monitor its effectiveness. During the interim period ended June 30, 2010, there were no changes to this system of internal controls or in other factors that could significantly affect those controls. 15 PART II—OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS The Registrant is not a party to any pending or threatened legal proceedings. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. The Registrant has not sold any unregistered equity securities during the period covered by this report. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. Not Applicable ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters have been submitted to a vote of security holders during the period covered by this report. ITEM 5. OTHER INFORMATION. (Not Applicable) ITEM 6. EXHIBITS. Exhibit No. Document 31* Sect. 302 Certification Statement of the Chief Executive Officer and Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32* Sect. 906 Certification Statement of the Principal Executive Officer and Principal Accounting Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act Of 2002 * Filed herewith 16 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FIRST NATIONAL ENERGY CORPORATION Dated: Aug 15, 2010 By: /s/Doug Lindeblom Doug Lindeblom, Chief Executive Officer 17
